DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 13, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 2 recites the limitation “... the minimum eigenvalue according to the  …”. The claim 2 depends upon claim 1. There is insufficient antecedent basis for this limitation in the claim 2.

Claim 13 recites the limitation “... the minimum eigenvalue of the  …”. The claim 13 depends upon claim 12. There is insufficient antecedent basis for this limitation in the claim 13.

Claim 18 recites the limitation “... the minimum eigenvalue of the  …”. The claim 18 depends upon claim 17. There is insufficient antecedent basis for this limitation in the claim 18.

Dependent claims not mentioned specifically above inherit the deficiencies from the claims on which they depend.

Claim Objections

Regarding claims 1, 12, and 17, No art was found that could fully teach the claims as recited.  Examiner has not discovered any additional prior art which fully teaches claims 1, 12, and 17, either singly or in an obvious combination of references. 
The closest prior art discovered is the combination of 
Boardman et al. (Patent: US 10,186,049 B1), Ceylan et al. (Publication: 2017/0316597 A1), Hou et al. (Publication: 2017/0243397 A1), and Huang et a. (Patent: US 9,390,552 B1).

However, none of the prior art cited above, nor any other prior art discovered by Examiner, fully teaches claims 1, 12, and 17, either singly or in an obvious combination. 

Regarding claims 2 – 11, 13 – 16, and 18 – 20  depends on claim 1 with no art was found that could be applied to the claims 1, 12, and 17 respectively as recited.   



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Wu whose telephone number is (571)270-0724.  The examiner can normally be reached on Monday - Friday: 9:30am - 6:00pm EST .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING WU/
Primary Examiner, Art Unit 2616